DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 23, 2021 has been entered.
       This communication is in response to Application No. 16/900,504 filed on June 12, 2020 and the Request for continued examination (RCE) presented on July 23, 2021, which amends claims 1 and 8, added new claims 21-22 and presents arguments, is hereby acknowledged. Claims 1-22 are currently pending and subject to examination.

Response to Arguments
      Applicants argue at pages 6-7 of the remarks, as filed, that cited Tremblay in view of Rothaus fails to teach the claim limitations "each multicast channel having a one input-to-multiple parallel outputs configuration, wherein each input node is coupled to a corresponding one broadcast client to receive a live data stream and coupled to a corresponding one media channel; and outputting the first data stream in parallel to viewing clients of a first group via one of a plurality of output nodes, each output node 
    
    Applicants arguments are based on the premise that the cited reference neither Tremblay nor Rothaus teach “each multicast channel having a one input-to-multiple parallel output configuration for a received data stream, wherein each input node is coupled to a corresponding one broadcast client to receive a live data stream and coupled to a corresponding one multicast channel " as recited by Independent claim 8 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as discussed below.      

    Applicants argue claims 1 and 15 based on the arguments presented for Claim 8 at page 8 of the remarks. The same explanation is applicable to claims 1 and 15 as mentioned above with respect to claim 8.
Dependent claims 2-7, 9-14 and 16-20
Applicant argues these claims conditionally based upon arguments presented for their parent claim(s). Applicant’s arguments are persuasive. However, a new ground of rejections may appear below. See the detailed explanation and rejection below.

New claims 21-22
    As per newly added claims 21-22, Applicants arguments have been fully considered. However, a new ground of rejection is made as discussed below.
Claim Rejections - 35 USC § 103
3.      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.       Claims 1-5 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2006/0239289 A1); in view of Tremblay et al. (US 2015/0245079 A1);  and further in view of Rothaus et al. (US 2017/0013287 A1).
          Regarding claim 1, Zheng teaches a method of broadcasting data streams in real-time to a plurality of viewing clients ([paragraph 0019-0020] describes television 
    a) receiving a first data stream from a first broadcasting client to be broadcasted through a network ([paragraph 0019-0020, 0023] describes receiving live video content (e.g. a first data stream) from broadcast television and cable television (e.g. broadcasting clients) to be delivered (e.g. broadcasted) via television and cable television multicast network or any IP-based network);
    wherein the network contains one or more system rack and wherein each of the one or more system racks contains multicast channel ([paragraph 0019-0020, 0023-0024] describes television and cable television multicast network or any TP-based network includes multiple intermediate nodes IN1…IN10 (e.g. one or more system rack ) and multiple intermediate nodes IN1…IN10 (e.g. one or more system rack) for television and cable television multicast network or any IP-based network includes multicast channel A such as a broadcast television channel and multicast channel B such as cable television channel);
      each multicast channel having a one input-to-multiple parallel outputs configuration ([paragraph 0008, 0019-0020, 0024] describes different broadcasting sources such as broadcast television and cable television (e.g. broadcasting clients) and multicast channel A such as a broadcast television channel and multicast channel B such as cable television channel and a multicast channel deliver broadcast live video to the number of users (e.g. one input-to-multiple parallel outputs configuration));
      associating and distributing the first data stream to a first channel of the multicast channel in a first system rack ([paragraph 0019-0020, 0023-0024] describes associating 
       wherein distributing the first data stream to a first channel via one of a plurality of input nodes ([paragraph 0020-0022] describes delivering (e.g. distributing) live video (e.g. first data stream) to a specific multicast channel (e.g. first channel) through one of downstream nodes from plurality of downstream nodes (e.g. input nodes)),
     wherein each input node is coupled to a corresponding one broadcast client to receive a live data stream and coupled to a corresponding one multicast channel ([paragraph 0020-0022, 0026-0027] describes each downstream node (e.g. input node) is connected to different source nodes such as broadcast television and cable television (e.g. broadcasting clients) to receive live video content (e.g. a live data stream) and utilized corresponding multicast channel such as broadcast television source utilize multicast channel A such as a broadcast television channel and cable television source (e.g. broadcasting clients) utilize multicast channel B such as cable television channel for delivering a live video content to users);
     Zheng fails to teach wherein network is content delivery network;
     However, Trembley teaches wherein network is content delivery network ([paragraph 0054] describes a live broadcasting system over a network for streaming live content (e.g. content delivery network)); 
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zheng to 
      Zheng and Tremblay fails to teach c) outputting the first data stream in parallel to viewing clients of a first group via one of a plurality of output nodes, each output node providing a dedicated data stream to a corresponding one viewing client.
        However, Rothaus teaches c) outputting the first data stream in parallel to viewing clients of a first group via one of a plurality of output nodes, each output node providing a dedicated data stream to a corresponding one viewing client ([paragraph 0037] describes STBs 110a, 110n (e.g. plurality of output nodes) to render available video stream content to subscribers (e.g. clients) [paragraph 0037, 0066-0067, 0088-0090] describes sending (e.g. outputting) the particular (e.g. dedicated) video data stream in parallel to viewing subscriber (e.g. client) of groups of video streams via one of STB and subsystem (input node) include a subscriber account subsystem which functions to manage accounts for individual subscriber and manage viewing preferences and sending the particular (e.g. dedicated) video data stream in parallel to viewing individual subscriber (e.g. client) according to account information). 
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zheng/Tremblay to include outputting the first data stream in parallel to viewing clients of a first group via one of a plurality of output nodes as taught by Rothaus. One of ordinary skill in the art would be motivated to utilize the teachings of Zheng/Tremblay in the Rothaus system in 

      Regarding claim 2, the combination of Zheng, Tremblay and Rothaus teaches the method, further comprising receiving the first data stream through a first input node (Tremblay: [paragraph 0057-0058] describes receiving first stream through a switch (e.g. a first input mode)).
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zheng to include receiving the first data stream through a first input node as taught by Tremblay. One of ordinary skill in the art would be motivated to utilize the teachings of Zheng in the Tremblay system in order to broadcast live interactive events ([paragraph 0002] in Tremblay).

      Regarding claim 3, the combination of Zheng, Tremblay and Rothaus teaches the method, further comprising outputting the first data stream through plural output notes (Tremblay: [paragraph 0059, 0084-0085] describes outputting the first stream through various interactive platform modules (e.g. output nodes)).
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zheng to include outputting the first data stream through plural output notes as taught by Tremblay. One of ordinary skill in the art would be motivated to utilize the teachings of 

       Regarding claim 4, the combination of Zheng, Tremblay and Rothaus teaches the method, further comprising transmitting the first data stream from the first channel of the first system rack to a first channel of a second system rack (Tremblay: [paragraph 0059, 0068-0069] describes transmitting first stream from redirection of one stream from a first server 112a (e.g. first channel of the first system rack) to a further server 112c (a first channel of a second system rack)).
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zheng to include transmitting the first data stream from the first channel of the first system rack to a first channel of a second system rack as taught by Tremblay. One of ordinary skill in the art would be motivated to utilize the teachings of Zheng in the Tremblay system in order to broadcast live interactive events ([paragraph 0002] in Tremblay).

      Regarding claim 5, the combination of Zheng, Tremblay and Rothaus teaches the method, further comprising transmitting the first data stream from a first relay node of the first system rack to a first relay node of the second system rack (Tremblay: [paragraph 0068-0070] describes transmitting first stream from elastic service module 118a of streaming server 112a (a first relay node of the first system rack) to login web service module of streaming server 112c (a first relay node of the second system rack)).


       Regarding Claim 8, Zheng teaches a network system for distributing data streams to a plurality of viewing devices ([paragraph 0019-0020, 0023] describes broadcast television and cable television (e.g. broadcasting clients) includes television and cable television multicast network or any IP-based network broadcasting live video contents to number of users (e.g. plurality of viewing client)), 
       comprising: a) one or more system racks having plural multicast channels in each of the one or more system racks ([paragraph 0019-0020, 0023-0024] describes television and cable television multicast network or any TP-based network (e.g. a content delivery network) includes multiple intermediate nodes IN1…IN10 (e.g. one or more system rack ) and multiple intermediate nodes IN1…IN10 (e.g. one or more system rack) for television and cable television multicast network or any IP-based network includes multicast channel A such as a broadcast television channel and multicast channel B such as cable television channel),
    each multicast channel having a one input-to-multiple parallel outputs configuration ([paragraph 0008, 0019-0020, 0024] describes different broadcasting sources such as broadcast television and cable television (e.g. broadcasting clients) and multicast 
   b) one or more input nodes coupling with at least one of the plural multicast channels, wherein each input node is coupled to a corresponding one broadcast client to receive a live data stream and coupled to a corresponding one multicast media channel ([paragraph 0020-0022, 0026-0027] describes each downstream node(e.g. input node) is connected to different multicast channel and each downstream node(e.g. input node) is connected to different source nodes such as broadcast television and cable television (e.g. broadcasting clients) to receive live video content (e.g. a live data stream) and utilized corresponding multicast channel such as broadcast television source utilize multicast channel A such as a broadcast television channel and cable television source (e.g. broadcasting clients) utilize multicast channel B such as cable television channel for delivering a live video content to users);
      Zheng fails to teach wherein network is a content delivery network;
       However, Trembley teaches wherein network is a content delivery network ([paragraph 0054] describes a live broadcasting system over a network for streaming live content (e.g. content delivery network)); 
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zheng to include wherein network is a content delivery network as taught by Tremblay. One of ordinary skill in the art would be motivated to utilize the teachings of Zheng in the Tremblay system in order to broadcast live interactive events ([paragraph 0002] in Tremblay).
        Zheng and Tremblay fails to teach and c) plural output nodes coupling with the corresponding one multicast channel, each output node providing a dedicated data stream to a corresponding one viewing client.    
        However, Rothaus teaches and c) plural output nodes coupling with the corresponding one multicast channel, each output node providing a dedicated data stream to a corresponding one viewing client ([paragraph 0037] describes STBs 110a, 110n (e.g. plurality of output nodes) to render available video stream content to subscribers (e.g. clients) [paragraph 0037, 0066-0067, 0088-0090] describes sending (e.g. outputting) the particular (e.g. dedicated) video data stream in parallel to viewing subscriber (e.g. client) of groups of video streams via one of STB and subsystem (input node) include a subscriber account subsystem which functions to manage accounts for individual subscriber and manage viewing preferences and sending the particular (e.g. dedicated) video data stream in parallel to viewing individual subscriber (e.g. client) according to account information). 
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zheng/Tremblay to include outputting the first data stream in parallel to viewing clients of a first group via one of a plurality of output nodes as taught by Rothaus. One of ordinary skill in the art would be motivated to utilize the teachings of Zheng/Tremblay in the Rothaus system in order to transmit high bandwidth content over multiple transponder carriers in parallel ([Rothaus: [paragraph 0010]).    

Regarding claim 9, the combination of Zheng, Tremblay and Rothaus teaches the system, further comprising a first relay node coupling with a first system rack of the one or more system racks (Tremblay: [paragraph 0068-0070] describes elastic service module 118a (e.g. a first relay node) connected to streaming server 112a (the first system rack)).
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zheng to include a first relay node coupling with a first system rack of the one or more system racks as taught by Tremblay. One of ordinary skill in the art would be motivated to utilize the teachings of Zheng in the Tremblay system in order to broadcast live interactive events ([paragraph 0002] in Tremblay).

       Regarding claim 10, the combination of Zheng, Tremblay and Rothaus teaches the system of claim 9, further comprising a second relay node coupling with a second system rack of the one or more system racks (Tremblay: [paragraph 0068-0070] describes cloud listener web service module 118b (e.g. second relay node) connected to streaming server 112b (second system rack)).
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zheng to include a second relay node coupling with a second system rack of the one or more system racks as taught by Tremblay. One of ordinary skill in the art would be motivated to utilize the teachings of Zheng in the Tremblay system in order to broadcast live interactive events ([paragraph 0002] in Tremblay).
Regarding claim 11, the combination of Zheng, Tremblay and Rothaus teaches the system of claim 10, wherein the second relay node is configured to receive a data stream from a first relay node (Tremblay: [paragraph 0068-0070] describes transmitting first stream from elastic service module 118a (a first relay node) of streaming server 112a to web service module 118b (second relay node) of streaming server 112b).
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zheng to include the second relay node is configured to receive a data stream from a first relay node as taught by Tremblay. One of ordinary skill in the art would be motivated to utilize the teachings of Zheng in the Tremblay system in order to broadcast live interactive events ([paragraph 0002] in Tremblay).

     Regarding claim 12, the combination of Zheng, Tremblay and Rothaus teaches the system of claim 11, wherein the second relay node is configured to transmit the first data stream to a first channel of the second system rack (Tremblay: [paragraph 0068-0070] describes transmitting first stream from web service module (second relay node) 118b (a second relay node) to a channel of streaming server 112b (the second system rack)).
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zheng to include the second relay node is configured to transmit the first data stream to a first channel of the second system rack as taught by Tremblay. One of ordinary skill in the 

     Regarding claim 13, the combination of Zheng, Tremblay and Rothaus teaches the system of claim 12, wherein the first channel of the second system rack is configured to pass on the first data stream to plural output nodes couple with the second system rack (Tremblay: [paragraph 0059, 0068-0070, 0084-0085] describes a channel of streaming server 112b (the second system rack) provides first stream to various interactive platform modules (e.g. output nodes)).
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zheng to include the first channel of the second system rack is configured to pass on the first data stream to plural output nodes couple with the second system rack as taught by Tremblay. One of ordinary skill in the art would be motivated to utilize the teachings of Zheng in the Tremblay system in order to broadcast live interactive events ([paragraph 0002] in Tremblay).

     Regarding claim 14, the combination of Zheng, Tremblay and Rothaus teaches the system of system of claim 13, wherein each of the plural output nodes couple with a viewing client of a second group (Tremblay: [paragraph 0060, 0068-0070] describes various interactive platform modules (e.g. output nodes) connected to various clients (e.g. a viewing client of a second group)).


      Regarding Claim 15, Zheng teaches a network system ([paragraph 0019-0020, 0023] describes broadcast television and cable television (e.g. broadcasting clients) includes television and cable television multicast network or any IP-based network  broadcasting live video contents to number of users (e.g. plurality of viewing client)), comprising: 
    a) a first system rack having plural multicast channels ([paragraph 0019-0020, 0023-0024] describes television and cable television multicast network or any TP-based network (e.g. a content delivery network) includes multiple intermediate nodes IN1…IN10 (e.g. one or more system rack ) and multiple intermediate nodes IN1…IN10 (e.g. one or more system rack) for television and cable television multicast network or any IP-based network includes multicast channel A such as a broadcast television channel and multicast channel B such as cable television channel),
    each multicast channel having a one input-to-multiple parallel outputs configuration ([paragraph 0008, 0019-0020, 0024] describes different broadcasting sources such as broadcast television and cable television (e.g. broadcasting clients) and multicast channel A such as a broadcast television channel and multicast channel B such as 
     each input nodes couples with a corresponding one broadcast client to receive a live data stream and couples with a corresponding one multicast channel of the plural multicast channels ([paragraph 0020-0022, 0026-0027] describes each downstream node(e.g. input node) is connected to different multicast channel and each downstream node(e.g. input node) is connected to different source nodes such as broadcast television and cable television (e.g. broadcasting clients) to receive live video content (e.g. a live data stream) and utilized corresponding multicast channel such as broadcast television source utilize multicast channel A such as a broadcast television channel and cable television source (e.g. broadcasting clients) utilize multicast channel B such as cable television channel for delivering a live video content to users);
     Zheng fails to teach wherein network system is a content delivery network system;
b) plural input nodes coupling with a first system rack c) a first group of one or more output nodes coupling with a first channel of the plural multicast channel and d) a second group of one or more output nodes coupling with a second channel of the plural multicast channel,.
      However, Tremblay teaches wherein network system is a content delivery network system ([paragraph 0054] describes a live broadcasting system over a network for streaming live content (e.g. content delivery network system));
     b) plural input nodes coupling with a first system rack ([paragraph 0057-0058] describes receiving first stream through switches (e.g. plurality of input mode connected to streaming servers which includes channels) ; 

      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zheng to include wherein network system is a content delivery network system, plural input nodes coupling with the first system rack, a first group of one or more output nodes coupling with a first channel of the plural multicast and a second group of one or more output nodes coupling with a second channel of the plural multicast as taught by Tremblay. One of ordinary skill in the art would be motivated to utilize the teachings of Zheng in the Tremblay system in order to broadcast live interactive events ([paragraph 0002] in Tremblay).
     Zheng and Tremblay fails to teach each output node providing a dedicated data stream to a corresponding one viewing client.      
     However, Rothaus teaches each output node providing a dedicated data stream to a corresponding one viewing client ([paragraph 0037] describes STBs 110a, 110n (e.g. plurality of output nodes) to render available video stream content to subscribers (e.g. clients) [paragraph 0037, 0066-0067, 0088-0090] describes sending (e.g. outputting) the particular (e.g. dedicated) video data stream in parallel to viewing subscriber (e.g. client) of groups of video streams via one of STB and subsystem (input node) include a 
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zheng/Tremblay include each output node providing a dedicated data stream to a corresponding one viewing client as taught by Rothaus. One of ordinary skill in the art would be motivated to utilize the teachings of Zheng/Tremblay in the Rothaus system in order to transmit high bandwidth content over multiple transponder carriers in parallel ([Rothaus: [paragraph 0010]).

     Regarding claim 16, the combination of Zheng, Tremblay and Rothaus teaches the system of claim 15, wherein the first group of the one or more output nodes are configured to output a first data stream to a first group of viewing clients (Tremblay: [paragraph 0056, 0059, 0068] describes access based on profile limits the outputting the first stream to a specific clients groups (e.g. first group of viewing clients)).
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zheng to include the first group of the one or more output nodes are configured to output a first data stream to a first group of viewing clients as taught by Tremblay. One of ordinary skill in the art would be motivated to utilize the teachings of Zheng in the Tremblay system in order to broadcast live interactive events ([paragraph 0002] in Tremblay).
Regarding claim 17, the combination of Zheng, Tremblay and Rothaus teaches the system of claim 16, wherein the second group of the one or more output nodes are configured to output a second data stream to a second group of viewing clients, wherein the first data stream and the second data stream contain different media contents (Tremblay: [paragraph 0005, 0060, 0068-0070] describes various interactive platform modules (e.g. second group of output nodes) connected to various clients (e.g. a viewing client of a second group) outputting another stream from second source (second stream) and first stream is video data and second stream is audio data (e.g. different media streams)). 
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zheng to include the second group of the one or more output nodes are configured to output a second data stream to a second group of viewing clients and the first data stream and the second data stream contain different media contents as taught by Tremblay. One of ordinary skill in the art would be motivated to utilize the teachings of Zheng in the Tremblay system in order to broadcast live interactive events ([paragraph 0002] in Tremblay).

      Regarding claim 18, the combination of Zheng, Tremblay and Rothaus teaches the system of claim 15, further comprising a second system rack coupling with the first system rack (Tremblay: [Fig 2c, paragraph 0068] describes a network 106 (e.g. content delivery network) includes a streaming server as in 112a, 112b, and 112c and an optimized streaming server as in 114a, 114b, and 114c (e.g. one or more system racks) 
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zheng to include a second system rack coupling with the first system rack as taught by Tremblay. One of ordinary skill in the art would be motivated to utilize the teachings of Zheng in the Tremblay system in order to broadcast live interactive events ([paragraph 0002] in Tremblay).

      Regarding claim 19, the combination of Zheng, Tremblay and Rothaus teaches the system of claim 18, wherein the first system rack contains a first relay node and the second system rack contains a second relay node, wherein the first relay node and the second relay node are configured to transmit data streams between the first system rack and the second system rack (Tremblay: [paragraph 0068-0070] describes elastic service module 118a (e.g. a first relay node) connected to streaming server 112a (the first system rack) and cloud listener web service module 118b (e.g. second relay node) connected to streaming server 112b (second system rack) and elastic service module 118a (e.g. a first relay node) transmitting streaming data to cloud listener web service module 118b (e.g. second relay node)).
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zheng to include the first system rack contains a first relay node and the second system rack contains a second relay node and the first relay node and the second relay node are 

     Regarding claim 20, the combination of Zheng, Tremblay and Rothaus teaches the system of claim 18, wherein the first system rack and the second system rack are parallelly broadcast data streams to viewing clients of different groups (Tremblay: [paragraph 0056, 0059, 0068-0070] describes streaming server 112a and streaming server 112b (second system rack) transmitting various streaming data simultaneously to various different clients (e.g. viewing clients of different groups)).
   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zheng to include the first system rack and the second system rack are parallelly broadcast data streams to viewing clients of different groups as taught by Tremblay. One of ordinary skill in the art would be motivated to utilize the teachings of Zheng in the Tremblay system in order to broadcast live interactive events ([paragraph 0002] in Tremblay).

7.    Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2006/0239289 A1); in view of Tremblay et al. (US 2015/0245079 A1); in view of Rothaus et al. (US 2017/0013287 A1); and further in view of Ghosal et al. (2017/0142450 A1).
Regarding claim 6, Zheng, Tremblay and Rothaus fails to teach the method, further comprising transmitting a second data stream from a second broadcasting client through a second input node to a second channel of the media channels in a first system rack.
        However, Ghosal teaches the method, further comprising transmitting a second data stream from a second broadcasting client through a second input node to a second channel of the media channels in a first system rack ([paragraph 0030, 0034] describes multiple broadcasters (e.g. first broadcasting client, second or another broadcasting client) and  host API components (e.g. first input node, second or another input node) across multiple subsystems (e.g. first system rack, second system rack) [paragraph 0030-0034] describes transmitting another video stream (e.g. a second data stream) from another broadcaster (e.g. a second broadcasting client) through another host API component (e.g. a second input node) to second feed (e.g. second channel) in a subsystem (e.g. a first system rack)).
     Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Zheng/Tremblay/ Rothaus to include transmitting a second data stream from a second broadcasting client through a second input node to a second channel in a first system rack as taught by Ghosal. One of ordinary skill in the art would be motivated to utilize the teachings of Zheng/Tremblay/ Rothaus in the Ghosal system in order to enable a video broadcaster to be redirected to its closest input node before being delivered to the clients ([paragraph 0017] in Ghosal).

Regarding claim 7, Zheng, Tremblay and Rothaus fails to teach the method, further, further comprising transmitting a third data stream from a third broadcasting client through a third input node to a first channel of media channels in a second system rack.
       However, Ghosal teaches the method, further comprising transmitting a third data stream from a third broadcasting client through a third input node to a first channel of media channels in a second system rack ([paragraph 0030, 0034] describes multiple broadcasters (e.g. first broadcasting client, second or another broadcasting client) and  host API components (e.g. first input node, second or another input node) across multiple subsystems (e.g. first system rack, second system rack) [paragraph 0030-0034] describes transmitting various video stream (e.g. a third data stream) from any broadcaster (e.g. a third broadcasting client) through any host API component (e.g. a third input node) to a feed (e.g. first channel) in another subsystem (e.g. a second system rack)).
     Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Zheng/Tremblay/ Rothaus to include transmitting a third data stream from a third broadcasting client through a third input node to a first channel in a second system rack as taught by Ghosal. One of ordinary skill in the art would be motivated to utilize the teachings of Zheng/Tremblay/ Rothaus in the Ghosal system in order to enable a video broadcaster to be redirected to its closest input node before being delivered to the clients ([paragraph 0017] in Ghosal).

8.   Claim 21 is  rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2006/0239289 A1); in view of Tremblay et al. (US 2015/0245079 A1); in view of Rothaus et al. (US 2017/0013287 A1); and further in view of Chow et al. (US 2011/0154382 A1).
      Regarding Claim 21, Zheng, Tremblay and Rothaus fails to teach the method, wherein the live data stream is transmitted from the input node to the plurality of output nodes without storing.
     However, Chow teaches the method, wherein the live data stream is transmitted from the input node to the plurality of output nodes without storing ([paragraph 0011, 0018] describes server (e.g. input node) transmitting VOD content item (e.g. live data stream) to STBs 140, 150, 152 and 162, 164 (e.g. plurality of output nodes) of the groups 130 and 160 without storing the VOD content item and transmission occurs via multicast).
     Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Zheng/Tremblay/ Rothaus to include live data stream is transmitted from the input node to the plurality of output nodes without storing as taught by Chow. One of ordinary skill in the art would be motivated to utilize the teachings of Zheng/Tremblay/ Rothaus in the Chow system in order to push VOD content to selected groups of electronic devices (e.g., set-top boxes (STBs)) via multicast ([paragraph 0009] in Chow).

9.   Claim 22 is  rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2006/0239289 A1); in view of Tremblay et al. (US 2015/0245079 A1); in view of .
     Regarding Claim 22, Zheng, Tremblay and Rothaus fails to teach the system, wherein the one or more system racks further comprise one or more additional system racks coupled to the first system rack according to a horizontal scaling architecture.
     However, Dress teaches the system, wherein the one or more system racks further comprise one or more additional system racks coupled to the first system rack according to a horizontal scaling architecture ([paragraph 0109-0110, 0254, 0266] describes Horizontal scaling implies adding more computing nodes (e.g. additional system racks) coupled to the computing nodes in a data center being an single-send multicast interconnect with each of output computing nodes).
   Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Zheng/Tremblay/ Rothaus to include one or more additional system racks coupled to the first system rack according to a horizontal scaling architecture as taught by Dress. One of ordinary skill in the art would be motivated to utilize the teachings of Zheng/Tremblay/ Rothaus in the Dress system in order to provide a scalable system is one whose performance improves in proportion to added hardware ([paragraph 0109] in Dress).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072.  The examiner can normally be reached on Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459